 Case 1:16-cv-05955-PAE Document 194 Filed 03/16/21 Page 1 of 2




VIA ECF

                                            March 15, 2021




Honorable Paul A. Engelmayer
U.S. District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       RE:      In re Aluminum Warehousing Antitrust Litigation, No. 13-md-2481
                Reynolds Consumer Products LLC v. Glencore AG, No. 16-cv-5955

Dear Judge Engelmayer:

        During the March 12, 2021 status conference in this matter, the Court asked
the parties to submit a proposed revised schedule under which replies in support of
summary judgment motions would be due in mid-March of 2022. The parties
respectfully submit the following proposed schedule pursuant to the Court’s request.

   x   Plaintiffs’ expert report(s) shall be produced (along with backup data and
       code) not later than Wednesday, June 2, 2021;

   x   Defendants’ expert report(s) shall be produced (along with backup data and
       code) not later than Tuesday, August 31, 2021;

   x   Plaintiffs’ reply report(s) shall be produced (along with backup data and
       code) not later than Tuesday, October 26, 2021;

   x   Expert depositions shall be completed by Friday, November 12, 2021;

   x   Pre-motion conference letters shall be filed by Friday, November 16, 2021;

   x   Motions for summary judgment and Daubert motions shall be due not later
       than Friday, December 17, 2021;

   x   Oppositions shall be due not later than Monday, February 14, 2022; and

   x   Replies shall be due not later than Wednesday, March 16, 2022.
 Case 1:16-cv-05955-PAE Document 194 Filed 03/16/21 Page 2 of 2


The Honorable Paul A. Engelmayer
March 15, 2021
Page 2




   x     A hearing on summary judgment shall be set as directed by the Court
         following the conclusion of briefing.


                                       Respectfully submitted,

 /s/ David Ettinger                            /s/ Robert D. Wick
 Honigman LLP                                  Covington & Burling LLP
 Counsel for Reynolds Consumer Products        Counsel for JP Morgan Defendants
 LLC and Southwire Company, LLC
 /s/ Robert J. Palmersheim                     /s/ Richard C. Pepperman II
 Palmersheim & Matthew, LLP                    Sullivan & Cromwell LLP
 Counsel for Reynolds Consumer Products        Counsel for Goldman Sachs
 LLC and Southwire Company, LLC                Defendants

                                               /s/ Eliot Lauer
                                               Curtis, Mallet Prevost, Colt & Mosle
                                               LLP
                                               Counsel for Glencore Defendants

                                               /s/ Boris Bershteyn
                                               Skadden, Arps, Slate, Meagher &
                                               Flom LLP
                                               Counsel for Access World (USA)
                                               LLC




       7KH&RXUWDGRSWVWKHVFKHGXOHVHWIRUWKDERYHIRUWKHFRPSOHWLRQRIH[SHUW
       GLVFRYHU\PRWLRQVIRUVXPPDU\MXGJPHQWDQG'DXEHUWPRWLRQVLQFDVH
       &LY7KH&RXUWWKDQNVWKHSDUWLHVIRUWKHLUFROOHJLDOLW\DQG
       IOH[LELOLW\LQSUHSDULQJWKLVUHYLVHGVFKHGXOH


                    SO ORDERED.

                                       
                                __________________________________
                                      PAUL A. ENGELMAYER
       0DUFK                 United States District Judge
